                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE


SHEILA D. RICE,                              )
                                             )
       Petitioner,                           )
                                             )
v.                                           )       No.    3:16-CV-470-TWP
                                             )              3:14-CR-83-TWP-CCS-5
UNITED STATES OF AMERICA,                    )
                                             )
       Respondent.                           )


                                            ORDER

       In accordance with the accompanying Memorandum Opinion, it hereby is ORDERED and

ADJUDGED that Petitioner’s pro se motion to vacate, set aside, or correct a sentence under 28

U.S.C. § 2255 Motion [Doc. 184] is DENIED and this action is DISMISSED WITH

PREJUDICE.

       Further, for the reasons set forth in the accompanying Memorandum Opinion, a certificate

of appealability SHALL NOT ISSUE. Also, as the Court CERTIFIED in the Memorandum

Opinion, that any appeal from this Order would not be taken in good faith, should Petitioner file a

notice of appeal, she is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3);

Fed. R. App. P. 24.

       The Clerk is DIRECTED to close the civil file.

       IT IS SO ORDERED.

       ENTER.

                                             _s/ Thomas W. Phillips_________
                                             Senior United States District Judge
